         Case 3:20-cv-07183-EMC Document 31 Filed 12/04/20 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                        CIVIL MINUTES


 Date: December 4, 2020          Time: 1:38-3:08=              Judge: EDWARD M. CHEN
                                       30 Minutes

 Case No.: 20-cv-07183-EMC       Case Name: Young v. Trump et al


Attorneys for Plaintiff: Abadir Barre, Curtis Morrison, Kristina Ghazaryan
Attorney for Defendant: Kimberly Robinson

 Deputy Clerk: Angella Meuleman                      Court Reporter: Katherine Sullivan

                      PROCEEDINGS HELD BY ZOOM WEBINAR

[8] Motion for Preliminary Injunction - held;
[18] Motion to Transfer Case - held;
Initial Case Management Conference - not held.


                                          SUMMARY

Parties stated appearances and proffered argument.

Court takes motions under submission.
